Title: To James Madison from James Monroe, 8 September 1814
From: Monroe, James
To: Madison, James


        
          8 Sepr 1814
        
        I send you several interesting letters from Bal: particularly one from Genl winder to which I will prepare an answer & submit it to you early this morning.
        The report from Commodores Rodgers, Porter and Perry ought not to be publishd, till I get one from Genl. Hungerford & also from Stuart. It is I rather think an anomaly, for naval commanders, on land, to report at all, to the Secry of the navy. Naval officers ought in principle & in reason, when on land, to be considerd, as volunteering their services, and acting under the military comr. I wish however, in this instance, to dispense with any form, not indispensable in such a case, and above all to do full justice to the patriotism & gallantry of the naval officers. All I wish to secure is, such a view of these occurrencies, to be presented by the militia Genls. as may do justice to the conduct of the militia, and operate as an excitment to that body in future, on whom so much depends.
        The reports of the naval gentlemen ought not to be publishd, till those of the militia genls. are prepard, & likewise publishd. I hint these ideas for your consideration.
        
          J.M.
        
      